DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Healan, This Trump Novelty Magnet that was Made in Russia, Posted May 10, 2018, https://www.reddit.com/r/mildlyinteresting/comments/8ieq9z/this_trump_novelty_magnet_that_was_made_in_russia/ in view of Morrill, US Patent 1387161.
Regarding claims 1 and 8, Healan teaches a “Comb Trump” magnet consisting of: an adherent portion (square panel) comprising an adherent means consisting of one magnet; and a flap element (hair) coupled to the adherent portion (square panel); wherein the adherent portion (square panel) is configured to adhere to a vehicle; and wherein the flap element (hair) is configured to flap in the wind when the “Comb Trump” magnet is adhered to a vehicle and while the vehicle is moving.
[AltContent: textbox (Front of adherent portion with indicia)][AltContent: arrow][AltContent: textbox (Flap (hair))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Magnet)][AltContent: arrow][AltContent: textbox (Rear of adherent portion)]
    PNG
    media_image1.png
    661
    433
    media_image1.png
    Greyscale


The “Comb Trump” magnet taught by Healan does not describe how the hair is attached to the adherent portion (square panel).
Morrill teaches a display fixture comprising a flat thin sheet 3 which is cut to produce the profile of the head and shoulder and hair secured to the head by a suitable adhesive. (lines 51-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to secure the hair of the “Comb Trump” magnet taught by Healan using adhesive as taught by Morrill as a conventional attachment means.
Regarding claim 6, Healan teaches the adherent portion comprises one magnet, wherein the adherent portion has indicia upon an outer (front) surface of the adherent portion (see annotated figure above), and wherein the one magnet is present upon an inner surface (rear surface) intended to contact the vehicle.
Regarding claim 7, Healan teaches the flap element comprises hair or fur.
Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Healan, This Trump Novelty Magnet that was Made in Russia, Posted May 10, 2018 on https://www.reddit.com/r/mildlyinteresting/comments/8ieq9z/this_trump_novelty_magnet_that_was_made_in_russia/ in view of Morrill, US Patent 1387161 as applied to claim 1 above and in further view of Peng, US 20090213586.
The “Comb Trump” magnet taught by Healan does not describe the adherent portion comprises the one or more adhesives.
Peng teaches sticker comprising a flexible magnetic pad 12 provided at the bottom side for securing to the ferrite frame of a vehicle 3 by means of magnetic attraction. Peng also teaches a double-sided adhesive member 13 can be used to substitute for the aforesaid flexible magnetic pad 12. (¶0017).
It would have been obvious to one of ordinary skill in the art prior before the effective filing date of the claimed invention to substitute the magnet of the Comb Trump magnet taught by Healan with adhesive as taught by Peng to provide a means to permanently attach the Comp Trump to a support surface. Such a modification would have involved a simple substitution of known attachment means for another to obtain predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Healan, This Trump Novelty Magnet that was Made in Russia, Posted May 10, 2018 on https://www.reddit.com/r/mildlyinteresting/comments/8ieq9z/this_trump_novelty_magnet_that_was_made_in_russia/ in view of Morrill, US Patent 1387161 as applied to claim 1 above and in further view of Pendzich, US 20070234615.
Healan does not teach attaching The Comb Trump magnet to a vehicle.
Pendzich teaches a magnetic sheet 10. The magnetic sheet “can be applied to most metallic objects such as automobiles, vehicles, refrigerators, etc. place magnet on most any surface”. (¶0052).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the Comb Trump magnet taught by Healan to vehicle as taught by Pendzich to provide a display means to the vehicle since Pendzich teaches the magnetic sheet can be applied to most metallic objects. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631